The proper process to compel payment of a fine is a capiatur pro fine, which is issued when the party is not in court at the time the fine is laid, but when he is in court, and is ordered into custody, it is like being in custody upon a capias ad satisfaciendum, and then a discharge from them by the plaintiff's consent will discharge the party from any other execution; and perhaps should the Court now give into the present motion, it may hereafter be said that a fi. fa. was irregular, *Page 235 
as his discharge from his present confinement could not have been procured had the State opposed it. So the motion was denied. Vide Salk., 56; Co. Inst., 218; Salk., 400; 4 Bl. Com., 368; 8 Rep., 59 b.
See S. v. Joyce, ante, 43.
Cited: Cummings v. McGill, 6 N.C. 360; Dobson v. Murphy, 18 N.C. 590;Fleming v. Dayton, 30 N.C. 454; Brickhouse v. Sutton, 99 N.C. 109.